Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.	Claims 1-8 have been canceled without prejudice or disclaimer.  New claims 17-19 have been added.  Currently, claims 9-19 are pending and under consideration. 
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. 
3.	The information disclosure statement filed 2/28/20 has been considered as to the merits before First Action.
Abstract
4.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Objections
5. 	Claims 9-19 are objected to because of the following informalities: The claims utilizes the acronyms such as DNA, H2AX, and DSB without first defining what it represents in the independent claim. Although the acronyms may have art recognized meaning it is suggested that they are defined to eliminate uncertainty. 
The claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	I.	Claim 19 step i is vague and indefinite because the step requires the measurement of all of i, ii), iii), and iv) while the detection indicated a priori measures any one or more of i), ii), iii), or iv). It is suggested that the measured parameters are consistent to remove ambiguity. Appropriate correction is required.   

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezrin (US2016/0041175A) in view of Celeste et al. (Cell, 2003, Vol.114, No.3, pages 371-383) and Taneja et al. (Journal of Biol. Chem. 2004, Vol.279, No. 3, pages 2273-2280).
Ezrin disclose a method for diagnosing a subject having a solid tumor for cancer treatment (para [0006] -‘Expression levels of specific proteins ... making diagnoses, monitoring the efficacy of cancer treatment, and predicting prognoses’, para
[0100] - 'detect the expression levels of microvesicle-associated H2AX in a biological sample from the test subject’; para [0016] - ‘cancer ...is a solid tumor’) comprising:--detecting the presence or absence of any one or more of i) genomic instability (para [0147] - ‘identification of .gamma.H2AX ...phenotype is associated with genomic instability due to the observed release of .gamma.H2AX in microvesicles'; para [0047] - ‘detecting the expression level of microvesicle-associated .gamma.H2AX in a biological sample from the test subject’), and ii) double stranded DNA breaks (para [0027] - ‘:gamma.H2AX are markers for genotoxic stress .... phosphorylation of histone H2AX to
.gamma.H2AX ... early indicator of DNA damage such as double stranded breaks (DSBs)'; para [0047] - ‘detecting the expression level of...gamma.H2AX in a biological sample’),--in isolated peripheral blood lymphocytes from the subject having the solid tumor (para [0079] - ‘isolate microvesicles derived from a specific tissue. ...include ... lymphocyte’, wherein ‘lymphocyte’ including ‘isolated peripheral blood lymphocytes’, because it is routinely isolated from ‘peripheral blood', see the quotation that follows; para [0070] - ‘detecting the expression level of microvesicle-associated H2AX in a biological sample from the test subject. .. a sample of fluid isolated from anywhere in the body ... preferably a peripheral location, ... blood’; para [0006], quotation as above; para [0016] - ‘cancer ...is a solid tumor’).
Ezrin also discloses the method further comprising detecting gamma-H2AX (gamma-phosphorylated histone protein H2A variant) expression level (para [0047] - 'detecting the expression level of microvesicle-associated .gamma.H2AX in a biological sample from the test subject’, para [0031] - '.gamma.H2AX... refers to a gamma-phosphorylated H2AX protein ... H2AX is a variant of the histone protein
H2A’), wherein increased gamma.H2AX expression level is associated with i) genomic instability (para [0147]; para [0047]; and ii) double stranded DNA breaks (para [0027]; para [0147]), and further wherein detecting gamma-H2AX level can be used
for monitoring genotoxic stress caused by anti-cancer agent chemotherapy or radiation therapy as well as environmental factors (para [0011] - ‘monitoring the genotoxic stress involves comparing the expression level of H2AX in the biological sample from the test subject with the expression level of H2AX in a biological sample from a control subject that is not given the cancer treatment’; para [0144] -‘gamma.H2AX are Markers of Genotoxic Stress"; para [0050] - ‘higher level of expression of H2AX in the biological sample from the test subject compared to ...  control subject indicates that the cancer treatment is inducing genotoxic stress in the test subject’; para [0009] -‘genotoxic stress is due to environmental contamination or radiation exposure... genotoxic stress is due to cancer treatment, ... anti-cancer agent or exposure to radiation...monitoring genotoxic stress due to cancer treatment...detecting the expression level of microvesicle-
associated H2AX in a test subject’; para [0047] - ‘detecting ... .gamma.H2AX ... the cancer treatment’; para [0039] - ‘anti-cancer agents include the platinum-based chemotherapeutic drugs’), as well as methods of obtaining samples from the testing subject prior to detecting H2AX or from a control subject without receiving a treatment for comparison (para [0061] - ‘isolating cancer-derived microvesicles from the
biological sample prior to detecting the expression level of H2AX'; para [0049] - ‘monitoring the cancer treatment involves comparing the expression level of H2AX in the biological sample from the test subject with the expression level of H2AX in a biological sample from a control subject that is not given the cancer treatment’); and further wherein the cancer treatments include chemotherapy, radiation, and
surgery (para [0004] - ‘Agents that damage DNA or interfere with replication are commonly administered as a part of cancer treatment...Various treatments are available for cancer patients, such as chemotherapy, radiation, surgery, and drug therapy’). 
Ezrin neither specifically teaches the method also comprising detecting iii) gamma-H2AX foci, and iv) a replication stress, nor teaches wherein the absence of an elevated level of all of i), ii), iii), and iv) compared to a subject not having a solid tumor indicates that the subject is a candidate for removal of the solid tumor without preoperative chemoradiation therapy; and wherein the presence of an elevated level
of any one or more of i), ii), iii), and iv) compared to a subject not having a solid tumor indicates that the subject is a candidate for removal of the solid tumor after receiving preoperative chemoradiation therapy. 
Celeste et al. discloses phosphorylation of histone H2AX to become
gamma. H2AX in lymphocytes is associated with i) genomic instability, ii) double stranded DNA breaks, iii) gamma-H2AX foci formation, and iv) a replication stress (Summary - ‘Histone H2AX becomes phosphorylated in chromatin domains flanking sites of DNA double-strand break-age associated with gamma-irradiation’; page 371, col 2, lower para - 'gamma-H2AX forms at sites of physiological DSBs in lymphocytes ...in response to replication stress and external DNA damage... DNA damage response including... preexisting gamma-H2AX foci’; page 371, col 1 - 'repair of DNA double-strand breaks (DSBs) is critical for preserving genomic integrity’; page 371, col 2, up para -‘resolution of DSBs is critical for maintaining genomic stability’), and the lost of H2AX allele or the absent of H2AX enhances the susceptibility to cancer (Summary - ‘loss of a single H2AX allele compromises genomic integrity and enhances the susceptibility to cancer in the absence of p53...tumors arise earlier in the H2AX homozygous null background’; page 374, col 2, up para - ‘tumorigenesis in H2AX-/-
p53-/- mice’).
Celeste et al. also does not specifically teach ‘wherein the absence of an elevated level of all of i), ii), iii), and iv) compared to a subject not having a solid tumor indicates that the subject is a candidate for removal of the solid tumor without preoperative chemoradiation therapy; and wherein the presence of an elevated level of any one or more of i), ii), iii), and iv) compared to a subject not having a solid tumor
indicates that the subject is a candidate for removal of the solid tumor after receiving preoperative chemoradiation therapy’. 
However, Taneja et al. disclose a study demonstrating that the presence of gamma.H2AX foci in a radiosensitive tumor predicts the response of the tumor to radiotherapy, while absence of gamma.H2Ax foci in a tumor has been associated with the tumor radioresistant to the therapy (Abstract -‘Based on the role of phosphorylation of the histone H2A variant H2AX in recruitment of DNA repair ... to the sites of DNA damage, we have investigated gamma.H2AX as a reporter of tumor radiosensitivity... ionizing radiation (IR) doses induced similar patterns of gamma.H2AX focus .radiosensitive tumor cells ...retained gamma.H2AX for a greater duration than radioresistant cells and tumors...suggest that persistence of gamma.H2AX after IR may predict tumor response to radiotherapy’; page 2274, col 1, para 1 - ‘gamma.H2AX foci persist long after IR exposure in radiosensitive tumor cell lines but that radioresistant cell lines clear H2AX foci rapidly’).
Taneja also does not specifically teach ‘wherein the absence of an elevated level of all of i), ii), iii), and iv) compared to a subject not having a solid tumor indicates that the subject is a candidate for removal of the solid tumor without preoperative chemoradiation therapy; and wherein the presence of an elevated level of any one or more of i), ii), iii), and iv) compared to a subject not having a solid tumor indicates that the subject is a candidate for removal of the solid tumor after receiving preoperative chemoradiation therapy’, one of the ordinary skill in the art at effective filing date of the instant invention was made would have known to obtain such a method, based on the
combination of Taneja, Celeste, and Ezrin. In particular, the method taught by Ezrin lacks.. ‘wherein the absence of an elevated level of all of i), ii), iii), and iv) compared to a subject not having a solid tumor indicates that the subject is a candidate for removal of the solid tumor without preoperative chemoradiation therapy’, but Celeste et al. discloses the elevated level of i), ii), iii), and iv) are all related with increased
gamma.H2AX expression (Abstract; page 371, col 2, lower para; page 371, col 1; page 371, col 2, up para), while Taneja discloses the absence of gamma.H2AX foci has been associated with radioresistant to radiation therapy (Abstract; page 2274, col.1, para 1). Ezrin discloses wherein the cancer is a solid cancer and cancer treatments include surgery (para (0016); para [0004]); and ‘wherein the presence of an elevated level of any one or more of i), ii), iii), and iv) compared to a subject not having a solid tumor indicates that the subject is a candidate for removal of the solid tumor after receiving preoperative chemoradiation therapy’, because Taneja also discloses the presence
of gamma.H2AX foci in radiosensitive tumor predicts the response of the tumor to radiotherapy (Abstract; pg 2274, col 1, para 1), while Ezrin discloses wherein the cancer is a solid cancer and cancer treatments include chemotherapy, radiation, and surgery (para [0016]; para (0004)), in order to combine methods and gamma.H2AX associated markers available in the art for facilitating determining a cancer treatment regimen, based on whether or not the cancer is sensitive to chemoradiation therapy for facilitating treating a subject having a solid tumor with a desired effect and without undue experimentation.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to combine the teachings of Ezrin, Celeste, and Taneja, to obtain a method for diagnosing a subject having a solid tumor for cancer treatment comprising: detecting the presence or absence of any one or more of i) genomic instability, and ii) double stranded DNA breaks, in isolated peripheral blood
lymphocytes from the subject having the solid tumor, based on the teaching of PIOMA, and wherein the method also comprising detecting iii) gamma-H2AX foci, and iv) a replication stress, based on the combination of Celeste and PIOMA, and further ‘wherein the absence of an elevated level of alt of i), ii), iii), and iv) compared to a subject not having a solid tumor indicates that the subject is a candidate for
removal of the solid tumor without preoperative chemoradiation therapy; and wherein the presence of an elevated level of any one or more of i), ii), iii), and iv) compared to a subject not having a solid tumor indicates that the subject is a candidate for removal of the solid tumor after receiving preoperative chemoradiation therapy’, based on the combination of Taneja, Celeste, and Ezrin, in order to combine methods and gamma.H2AX associated markers available in the art for facilitating determining a cancer treatment regimen, based on whether or not the cancer is sensitive to chemoradiation therapy for facilitating treating a subject having a solid tumor with a desired effect and without undue experimentation.

11. 	No claims are allowed.



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa Cook
Patent Examiner
Art Unit 1642
571-272-0816
Hoteling

/LISA V COOK/Primary Examiner, Art Unit 1642